Citation Nr: 0908641	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  07-15 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for blindness.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Law Clerk


INTRODUCTION

The Veteran served on active duty from June 1955 to March 
1958.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida which denied service connection for 
blindness.  

In August 2008, the Veteran testified before the undersigned 
Veterans Law Judge at a hearing at the RO.  A transcript of 
that hearing has been associated with the Veteran's VA claims 
folder.  At the hearing, the veteran submitted additional 
evidence of internet articles.  Such evidence was accompanied 
by a waiver of Agency of Original Jurisdiction (AOJ) 
consideration.

The Board notes that a communication was received from the 
Veteran on January 16, 2009.  In this letter, the Veteran 
stated that no doctors would give a nexus opinion relating 
his in-service eye disability to his current blindness.  
Thus, the letter is not considered evidence and the Board 
finds that a waiver of AOJ consideration is not warranted.


FINDING OF FACT

The Veteran's blindness was first manifested many years after 
service and there is no competent evidence that it is 
causally or etiologically related to any incident in service. 


CONCLUSION OF LAW

The Veteran 's blindness was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in 
January 2006, before the original adjudication of the claim.  
The letter notified the Veteran of what information and 
evidence must be submitted to substantiate a claim for 
service connection, as well as what information and evidence 
must be provided by the Veteran and what information and 
evidence would be obtained by VA.  The content of the letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. 
§ 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran  was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date in May 2006.  
In any event, questions as to the appropriate disability 
rating or effective date to be assigned are moot as the claim 
has been denied.  The Board concludes that the Veteran has 
been afforded appropriate notice under the VCAA. 

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  A VA 
examination was performed in February 2007 in order to obtain 
medical evidence as to the nature and etiology of the claimed 
disability.  VA treatment records and private medical reports 
were obtained and associated with the claims file.  Further, 
as noted in the Introduction, the Veteran testified at a 
hearing before the Board in August 2008.  There is no 
identified relevant evidence that has not been accounted for.   

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be awarded for a "chronic" condition 
when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the U.S. Court of 
Appeals for Veterans Claims (Court) has stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  See also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996). 

Analysis

The Veteran contends that he was treated for eye problems in 
service, and believes that his current blindness is related 
to service. 

Essentially, service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  Applying the Hickson analysis, the initial 
question is whether there is evidence of a current eye 
disorder. 

The evidentiary record includes VA and private treatment 
records and examination reports.  A May 2006 private eye 
examination report shows that the Veteran is legally blind in 
both eyes due to macular degeneration.  The examiner 
indicated that the Veteran's visual acuities were measured at 
20/200 for the right eye and count fingers for the left eye. 

A VA eye examination in February 2007 showed the Veteran 
could count fingers at one foot in the left eye and had 
20/400 vision in the right eye.  The diagnoses noted include 
history of dacryocystitis quiet, currently no problems with 
epiphora in each eye, and glaucoma each eye status post 
trabeculectomy right eye.  The examiner also noted diagnoses 
of macular degeneration with fibrovascular scarring in each 
eye and pseudophakia in the right eye.  Cataract and 
pseudoexfoliation were present in the left eye.  Diabetes 
with mild retinopathy was also noted in both eyes.

With respect to Hickson element (2), service treatment 
records reveal infection of the left lacrymal area in 
September 1955.  The examiner noted the Veteran had acute 
dacryocystitis.  According to an April 1956 service treatment 
record, the Veteran complained of swelling and pain of the 
left lacrymal area.  At that time, the examiner noted that 
the Veteran probably had dacryocystitis.  Subsequently, eye 
exams in April 1957 and February 1958 showed no evidence of 
dacryocystitis.  In March 1958, upon separation, the 
Veteran's eyes were noted to be normal.

With reference to Hickson element (3), for the Veteran to be 
successful in this claim, the evidence must show that it is 
at least as likely as not that the current blindness is 
related to a disease or injury that occurred in service.  If 
the preponderance of the evidence shows otherwise, the 
Veteran's claim must be denied.  

In this case, while the Veteran believes that his current 
blindness is related to eye problems he had in service, he 
has not presented any evidence to support that assertion.  
There is no competent evidence which establishes that the 
Veteran's current blindness is medically related to the 
Veteran's period of service or his in-service dacryocystitis.  
In the February 2007 VA examination, the examiner noted the 
Veteran's history or dacryocystitis and commented that it was 
quiet.  The VA examiner further opined that the Veteran's 
glaucoma, macular degeneration, pseudophakia, cataract, 
pseudoexfoliation, and diabetic retinopathy are all unrelated 
to dacryocystitis/treatment in service.  

In any event, the Veteran's current blindness is not shown to 
be related in any way to dacryocystitis, but rather to 
macular degeneration.  The Veteran does not claim, nor does 
the evidence show any complaints, treatment, abnormalities, 
or diagnosis of blindness or macular degeneration until 2002, 
over 40 years after discharge from service.  

While the Veteran is competent to relate that he experienced 
symptoms in service, he is not a medical professional 
competent to offer an opinion as to the nature or etiology of 
any current claimed disability.  Savage v. Brown, 10 Vet. 
App. at 495; see Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Groveitt v. Brown, 5 Vet. App. 91, 93 (1993). 

With respect to the medical articles regarding 
dacryocystitis, epiphora, and lymphadenopathy, submitted by 
the Veteran, the Court has held that a medical article or 
treatise can provide support, but that such must be combined 
with an opinion of a medical professional and be reflective 
of the specific facts of a case as opposed to a discussion of 
generic relationships.  Sacks v. West, 11 Vet. App. 314, 316- 
17 (1998); see Wallin v. West, 11 Vet. App. 509, 514 (1998) 
(medical treatise evidence discussed generic relationships 
with a degree of certainty to establish a plausible causality 
of nexus); see also Mattern v. West, 12 Vet. App. 222, 228 
(1999).  In this case, the submitted articles primarily 
discuss the symptoms, diagnosis, and treatment of 
dacryocystitis, epiphora, and lymphadenopathy.  However, the 
articles are very general in nature and do not include 
consideration of any facts specific to the veteran's 
circumstances.  As such, the articles, standing alone, are 
insufficient to show that the Veteran's current blindness is 
related to his in-service eye disability.

As previously noted, under 38 C.F.R. § 3.303(b), service 
connection may be awarded for a "chronic" condition when 
there is (1) evidence that a condition was "noted" during 
service; (2) evidence showing postservice continuity of 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology.  Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 
488, 495-98; 38 C.F.R. § 3.303(b).  

In light of the lack of any relevant history reported between 
1958 and 2002, the earliest dated medical record in the 
claims file, service connection is not warranted under 38 
C.F.R. § 3.303(b).  In addition, the provisions concerning 
continuity of symptomatology do not relieve the requirement 
that there be some evidence of a nexus to service.  For 
service connection to be established by continuity of 
symptomatology there must be medical evidence that relates a 
current condition to that symptomatology.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (2006); Savage, supra.  In this 
case, there is no competent evidence which relates the 
current blindness to the in-service symptoms.  As discussed 
above, the probative evidence of record establishes that the 
current blindness did not manifest in service but first 
manifested many years after service.  Further, there is no 
current evidence of dacryocystitis, the disability noted in 
service.  For these reasons, the Board finds that service 
connection for blindness is not warranted on the basis of 
continuity of symptomatology.  

As there is no credible medical evidence of record suggesting 
a connection between the Veteran's current blindness and 
service, and no credible evidence of any manifestations or 
symptoms until more than four decades after service, the 
Board finds no basis for a favorable disposition of the 
Veteran's claim.  Accordingly, the appeal is denied.   

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for blindness, and there is not doubt to 
be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). 


ORDER

Service connection for blindness is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


